Case 1:16-cv-05703-RJD-RLM Document 218 Filed 05/28/19 Page 1 of 2 PageID #: 3189



     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     -----------------------------------------------------------
      LERIN PIERCE,

                                Plaintiff-Appellant,
                                                                          AMENDED
                       vs.                                             NOTICE OF APPEAL

     CITY OF NEW YORK, IVAN MERCADO                                        16-5703 (RJB)
     AND SONIA BELARDO,

                                Defendants-Appellees,

                                  and IVAN TAQI,

                                              Defendant.
      \
     -----------------------------------------------------------

              NOTICE IF GIVEN that Plaintiff, Lerin Pierce, appeals to the United States Court of

     Appeals for the Second Circuit from the Judgment of the District Court of the Eastern District of

     New York, dated May16, 2018 (entered May 22, 2019). This final judgment brings up on review

     part of the judgment, i.e., Memorandum Decision and Order of Judge Brian M. Cogan dated

     December 11, 2017. This order that vacated the jury verdict in favor of plaintiff granted a new

     trial for defendant Belardo under Fed. R.Civ. Pro. 59; dismissed defendant Mercado from the

     action under Fed. R. Civ. Pro. 50; and held that other pending motions were moot and denied

     them as such. The jury’s dismissal of the claims against Ivan Taqi are not part of this appeal.

              Plaintiff conditonally appeals such part of the proceedings below by, (1) Judge Brian M.

     Cogan’s ruling that denied plaintiff’s use of treating physicians to testify as expert witnesses

     under Fed. R. Civ. Pro. 26(a)(2)(B); and (2) Judge Raymond J. Dearie’s denying plaintiff’s

     request to instruct the jury under a recklessness standard as had been allowed in the first trial,




                                                                                                  1
Case 1:16-cv-05703-RJD-RLM Document 218 Filed 05/28/19 Page 2 of 2 PageID #: 3190



     and despite Judge Raymond J. Dearie’s holding – over plaintiff’s objection – that all of the

     rulings in the first trial would be the same in the second trial.

             If the first paragraph of this notice is not reversed, plaintiff asks for a new trial based on

     the asserted errors in the second paragraph.

      Dated:          New York, New York              Dated:             Glendale, New York
                      28 May 2019                                        28 May 2019

      Greg S.Antollino                                Daniela Nanau
      GREGORY ANTOLLINO                               DANIELA NANAU
      Antollino, PLLC                                 Daniela Nanau, P.C.
      275 Seventh Avenue, Seventh Floor               89-03 Rutledge Ave
      New York, NY 10001                              Glendale, NY 11385
      (212) 334-7397                                  Phone: (888) 404-4975
      gantollino@nyc.rr.com                           dn@danielananau.com




                                                     New York, NY 10001
                                                     (212 334-7397
                                                     gantollino@nyc.rr.com




                                                                                                   2
